United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mount Desert Island, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bradley M. Lown, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-209
Issued: July 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2008 appellant, through her attorney, filed a timely appeal from the
Office of Workers’ Compensation Programs’ decision dated October 17, 2008 which denied her
request for merit review. Because more than one year has elapsed between the last merit
decision dated September 22, 2006 and the filing of this appeal, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
consideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 22, 2004 appellant, then a 55-year-old part-time flexible clerk, filed an
occupational disease claim for lumbar spine stenosis and bilateral knee osteoarthritis due to
standing, walking, bending, lifting, twisting and sitting in the performance of duty. She
submitted a form report dated November 22, 2004 from Dr. Starie Seay, a family practitioner,

diagnosing spinal stenosis. Dr. Seay stated that repetitive lifting and bending had likely caused
or contributed to this condition.
The Office requested additional factual and medical information in a letter dated
December 2, 2004. In a report dated December 8, 2004, Dr. Seay stated that appellant’s work
activities at the employing establishment had resulted in a severe increase in her preexisting low
back pain and progressive worsening of her symptoms. She opined that appellant’s work had
both contributed to her underlying medical condition and exacerbated her symptoms. Appellant
submitted a statement on December 13, 2004 and detailed her employment activities, including
pulling cages and bending over and lifting items weighing up to 70 pounds. She noted that her
back pain began on October 1, 2001.
By decision dated February 23, 2005, the Office denied appellant’s claim finding that she
failed to submit the necessary medical opinion evidence to establish a causal relationship
between her diagnosed back condition and her employment duties.
Appellant requested an oral hearing on March 10, 2005. In a report dated June 14, 2005,
Dr. Seay recommended that appellant maintain low level physical activity with short walks. She
opined that appellant was totally disabled for her date-of-injury position and recommended a
surgical evaluation. On November 16, 2005 Dr. Julie A. Long, a Board-certified orthopedic
surgeon, indicated that appellant was partially disabled and could sit with opportunities to stand
and move as needed.
Appellant testified at the oral hearing on July 11, 2006. She stated that she began
working at the employing establishment in 1989 lifting up to 70 pounds, standing and bending.
Appellant stopped work on November 22, 2004. Following the oral hearing, she submitted the
March 30 and April 6, 2005 notes from Dr. Gary J. Correnti, a Board-certified neurosurgeon,
who diagnosed spinal stenosis at L4-5 and central disc herniation at L5-S1 with bilateral lumbar
radiculopathy. Dr. Correnti stated that appellant’s findings were degenerative in nature and
unrelated to a specific injury. He recommended surgery. In a report dated July 18, 2006,
Dr. Karyn L. Woelflein, Board-certified in physical medicine and rehabilitation, diagnosed
chronic pain syndrome, chronic low back pain and spinal stenosis.
By decision dated September 22, 2006, the hearing representative affirmed the
January 23, 2005 decision. Although appellant established that she performed the specific
employment duties alleged, she did not submit sufficient rationalized medical opinion evidence
to establish a causal relationship between her back condition and her accepted employment
duties.
In letters dated December 1, 2006 and received by the Office on December 5, 2006 and
October 23, 2007, appellant, through her attorney objected to the hearing representative’s
decision. On July 21, 2008 counsel requested reconsideration on behalf of appellant. He alleged
that the hearing representative failed to mention all of appellant’s treatments, inaccurately
summarized medical reports regarding her knee conditions, improperly concluded that the record
did not contain rationalized medical opinion evidence in support of her claim and inaccurately
described when appellant’s supervisor was aware of her back condition. Appellant resubmitted
Dr. Seay’s November 22 and December 8, 2004 reports.

2

By decision dated October 17, 2008, the Office declined to reopen appellant’s claim for
consideration of the merits finding that the outstanding issue in the claim was whether the
medical opinion evidence was sufficiently rationalized to meet her burden of proof.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.2 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.3
ANALYSIS
The Office denied appellant’s occupational disease claim for spinal stenosis and bilateral
knee osteoarthritis on February 23, 2005. The hearing representative affirmed this decision on
September 22, 2006. Counsel disagreed with this decision but failed to specifically mention any
of the available appeal rights. He requested reconsideration on July 21, 2008. The Office
proceeded to treat his request as a timely request for reconsideration.
Appellant’s attorney alleged numerous factual errors in the hearing representative’s
September 22, 2006 decision. As noted, however, perceived factual errors are not sufficient to
require the Office to reopen appellant’s claim for reconsideration of the merits. Counsel also
resubmitted the November 22 and December 8, 2004 reports of Dr. Seay. These reports were
considered by the Office in reaching the February 23, 2005 and September 22, 2006 decisions
and do not constitute relevant and pertinent new evidence. The remainder of the medical
evidence submitted did not provide an opinion on the causal relationship between appellant’s
back or knee conditions and her employment duties and was therefore not relevant to the
underlying issue of the case. As appellant failed to submit either relevant legal argument or
relevant and pertinent new evidence, the Office properly declined to reopen her claim for
consideration of the merits.
CONCLUSION
The Board finds that the Office properly declined to reopen appellant’s claim for
consideration of the merits.

1

5 U.S.C. §§ 8101-8193, § 8128(a).

2

20 C.F.R. § 10.606(b)(2).

3

Id. at § 10.608(b).

3

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

